Citation Nr: 1526934	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-29 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for chronic lymphocytic leukemia (CLL).

2.  Entitlement to service connection for CLL.

3.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus, type II. 

4.  Entitlement to service connection for diabetes mellitus, type II.  

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for neuropathy of the bilateral lower extremities.

7.  Entitlement to service connection for a chronic condition manifested by memory loss, syncope.



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision by the Regional Office (RO) in Winston-Salem, North Carolina.  The Regional Office and Insurance Center in Philadelphia, Pennsylvania has assumed the role of agency of original jurisdiction.  

The Veteran died in May 2013 while the appeal was pending before the board.  Subsequently, the Veteran's surviving spouse was substituted for the Veteran in the appeal.    

The Board notes the Veteran, prior to his death, requested a formal hearing in a statement received February 2012.  However, the appellant clearly indicated on the VA Form 9 received September 2013, that she did not want a Board hearing. 
The issues of entitlement to service connection for CLL, diabetes mellitus type II, hypertension, neuropathy of the bilateral lower extremities and a chronic condition associated with memory loss and syncope are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence received since the last final denial of service connection for CLL in the September 2008 Board decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating the claim of entitlement to service connection.

2.  The evidence received since the last final denial of service connection for diabetes mellitus, type II in the September 2008 Board decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating the claim of entitlement to service connection.


CONCLUSIONS OF LAW

1.  Evidence received since the September 2008 Board decision in relation to the appellant's claim for entitlement to service connection for CLL is new and material, and, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

2.  Evidence received since the September 2008 Board decision in relation to the appellant's claim for entitlement to service connection for diabetes mellitus, type II is new and material, and, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Rating decisions and Board decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

The Veteran originally filed his claim for service connection for a CLL and diabetes mellitus, type II in May 2004; the RO denied his claim in an August 2004 rating decision based on a lack of a nexus between the conditions and service, namely exposure to Agent Orange.  The Veteran expressed disagreement with the decision within one year of receiving notice and the matters went to the Board.

The Board denied entitlement to service connection for claimed disabilities in a September 2008 decision as the record did not show that the Veteran had inservice exposure to herbicides.  The Veteran did not appeal and the decision became final.    

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  Here, an unestablished fact necessary to substantiate the claim is competent evidence of a link between the Veteran's CLL and diabetes mellitus, type II and active duty service or evidence of inservice herbicide exposure.    

In March 2010 the Veteran submitted a claim for CLL and diabetes mellitus, type II.  The Veteran, the appellant and a friend have submitted various lay statements in support of the claim and private medical records have been associated with the file.  Specifically, the Veteran has asserted that a VA oncologist told him he "definitely had been exposed" to Agent Orange.  See statement to the Congress of the United States House of Representative dated February 10, 2010.  The Veteran's friend who served with him in approximately January 1965 to April 1966 provided a statement dated July 22, 2010 that he did a lot of field work with the Veteran and they were outdoors and he developed Mantle Cell Lymphoma, an incurable cancer and had diabetes mellitus, type II.  Further, a private physician indicated the Veteran was diagnosed with diabetes mellitus, type II in 1997 and remarked "herbicide poisoning" in a correspondence dated July 28, 2010.  


These statements, which are presumed credible for the purposes of reopening his claim, are new in that they were not previously of record.  Furthermore, they are material as they suggest a link between the Veteran's CLL and diabetes mellitus type II and service.   The Veteran's friend noted that he and the Veteran had performed field work supporting the Veteran's contention that he had worked outside driving a truck.  Moreover, his physician appears to have linked his diabetes and CLL to herbicide exposure.   Consequently, the claim for service connection for Veteran's CLL and diabetes mellitus type II is reopened.


ORDER

The previously denied claim of entitlement to service connection for CLL condition is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.

The previously denied claim of entitlement to service connection for diabetes mellitus type II is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.


REMAND

As the decision above reopens the claims of service connection for CLL and diabetes type II as secondary to exposure to herbicides, the claims must be remanded.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court held that where the Board reopens a claim but the RO did not, the claim must be remanded for RO consideration unless there is a waiver from the Veteran or no prejudice would result from adjudication of the claim.  As the RO has not considered the  reopened claim of service connection for CLL and diabetes type II on the merits in the first instance, and the appellant has not waived her right to such consideration, the Board finds that a remand for such purpose is necessary.

The Board notes that issues of entitlement to service connection for hypertension, bilateral lower extremity neuropathy and a chronic condition associated with memory loss and syncope are inextricably intertwined with the issues reopened, also claimed as due to herbicide exposure.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the hypertension, neuropathy and memory loss/ syncope condition claims, at this juncture, would be premature.  Hence, a Remand of this matter is warranted.

The RO undertook development to confirm the Veteran's allegations of exposure to herbicides outside of the Republic of Vietnam.  For example, in June 2004, the National Personnel Records Center (NPRC) found no evidence of exposure.  In July 2005, the United States Armed Services Center for Research of Unit Records (USASCRUR) reflects they were unable to document that herbicides were used, stored, sprayed or tested at Fort Belvoir, VA from the April through June 1965 time frame.  Then, in October 2013, the NPRC found no evidence that the Veteran served in Vietnam and that all available personnel records were mailed. 

VA has set forth procedures in its Adjudication Procedures Manual, M21-1MR, part IV, subpart ii, 2.C.10.o, for the verification of herbicides in areas outside of Republic of Vietnam, providing at least two locations where VA is to obtain information regarding such potential herbicide exposure, namely, the VA Compensation Service and JSRRC.  Here, while records were requested from several locations (USASCRUR and NPRC), it does not appear a request was made using information incorporating all the Veteran's alleged exposure sites to JSRRC. In light of this, development consistent with the M21-1MR should be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  Contact the JSRRC and seek verification of the Veteran's alleged herbicide exposure at Fort Belvoir, including possible trips to Fort Meade, Fort Detrick, Aberdeen proving ground or Fort Ritchie in the summer of 1965, forwarding any detailed descriptions of his alleged exposure and the approximate dates of his presence there as determined through a review of his service personnel records.  The results of this development should be documented.

2.  After completion of the above and any further development deemed necessary by the AMC/RO, the stomach disability issue should be readjudicated under a merits analysis.  If service connection for CLL, diabetes mellitus type II, hypertension, bilateral lower extremity neuropathy, and a chronic condition associated with memory loss and syncope remains denied, the appellant and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


